Mr. Chief Justice Shepard
delivered the opinion of the Court:
There was no error in the action of the court. The order for the lumber was not an absolute one. The consignment of the first carload was experimental. If not satisfactory to the defendants it was no sale. Defendants were not satisfied with the lumber, and immediately notified the plaintiff of their reasons for rejection. There was testimony tending to show that the lumber was of an inferior classification, and not what it had been represented to be. This testimony was immaterial, however, because the plaintiff did not contest the fact at the time. It accepted the rejection of the lumber, and the repudiation of the order therefor. The contract of sale was at an end, and nothing in the actions or letters of the defendants indicated the slightest intention to renew it. Being at an end, the lumber remained the property of the plaintiff, subject to the obligation to pay defendants the freight charged thereon, which they had paid at its request and for its' benefit.
The judgment will be affirmed, with costs; and it is so ordered. • Affirmed.